Title: From James Madison to John Graham, 3 February 1807
From: Madison, James
To: Graham, John



Sir.
Department of State, February 3. 1807.

I avail myself of an express going from the War Department, to acknowledge the receipt of your several letters, as marked below, and the last of which informs me that you were at Nashville, on the 14th. Ult, on your return to New Orleans.  I have the pleasure at the same time to express to you the satisfaction which you have given to the President, in the execution of the important & intricate task committed to you.  It is not impossible that you may, by getting ahead of Burr, as he proceeds Southward contribute still further to cooperate in the measures which it may be proper to take with respect to him.  I enclose the communication made to Congress by the President, on the subject of the enterprise, & a few newspapers which will give you the current information of other kinds.  I am &c.

James Madison.

